Title: From Thomas Jefferson to Champagni, [19 January 1787]
From: Jefferson, Thomas
To: Champagni, M.



[Paris, 19 Jan. 1787]

Vous me faites l’honneur, Monsieur, de demander mes conseils sur le projet que vous avez conçu, de vendre vos biens ici, et d’aller vous etablir en Amerique. Je vous repeterai ce que j’ai eu l’honneur de conseiller à d’autres, qui en ont eté dans la suite tres contents. C’est de ne vendre ici, qu’après que vous vous auriez rendu en Amerique, que vous auriez bien parcouru les etats dont le climat est temperé, que vous auriez examiné par vous meme le sol, le prix, la societé, et toutes les circonstances qui entreroient pour quelque chose dans votre decision. C’est selon votre gout que doit se faire cette decision, et il n’y a personne qui peut la faire aussi bien que vous meme. Si vous trouverez que vous pouvez y etre plus heureux qu’ici, vos amis vendront vos biens d’ici, deposeront l’argent chez un banquier connu, et en tirant sur ce banquier des billets d’exchange là bas, on vous donnera de l’argent contant, et vous y gagnerez meme quelque chose. Si pourtant vous preferez de vendre avant d’avoir vu ce païs-la, vous ferez bien de deposer l’argent semblablement chez un banquier connu. Messrs. le Couteulx, Monsieur Grand, Monsieur Perigaux sont bien connus en Amerique. J’ai l’honneur d’etre, avec bien de respect, Monsieur votre tres humble et tres obeissant serviteur,

Th: Jefferson

